DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 12/27/2021 in which claims 24-27, 29-31, 54, and 73 are currently amended, claims 1-23 and 28 have been canceled while claims 75-77 have been newly added. By this amendment, claims 24-27,29-77 are still pending in the application.
Claim Objections
Claims 31 and 34 are objected to because of the following informalities:  In claim 31, for examination purpose, the limitations of, “the automatic switch” should and would read -- the automatic switching-- .
In claim 31, replace “deplete” with --depleted --.
In claim 34, replace “deplete” with --depleted --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 31 recites the limitations of, “the automatic switch”. There is insufficient antecedent basis for this limitation in the claim.
Claims 32-33 depend either directly or indirectly from claim 31 and thus are rejected for the same reasons since they inherit the same deficiencies as their parent claim.
Claims 24-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10,12-15,19-21,23, and 29-30,32-44,48-51 of copending Application No. 16/450,422 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they two applications are directed to the same inventive concept. Rewriting or rearranging the terms in a claim would not make the two applications patentably distinct.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have in fact been found patentable.
Allowable Subject Matter
Claims 24-27,29-77 (renumbered 1-53) would be allowable subjected to a timely filed and approved terminal disclaimer over copending application 16/450,422 now found allowable and subjected to obviating the 112(b) rejections over claims 31-33.
Regarding claims 24-27, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “"a control system or circuit electrically connected to and controlling the power switch, the control system or circuit configured to automatically detect both presence and polarity of the depleted or discharged battery when the depleted or discharged battery is electrically connected between the positive and negative battery terminal connectors and the jump starter apparatus becomes operational or is turned-on, and then automatically switching on power from the power supply to the depleted or discharged battery only when the presence of the depleted or discharged battery connected between the positive and negative terminal connectors is detected and a proper polarity connection between the positive and negative battery terminal connectors and the positive and negative battery terminals of the depleted or discharged battery is detected”.
Regarding claim 77, patentability exists at least in part, “a control system or circuit electrically connected to and controlling the power switch, the control system or circuit configured to detect both presence of the depleted or discharged battery when connected between the positive and negative battery terminal connectors and proper polarity between the positive and negative battery terminal connectors and the positive and negative battery terminals of the depleted or discharged battery when connected between the positive and negative battery terminal connectors, the control system or circuit is configured to automatically execute the following steps when the jump starting apparatus becomes operational or is turned on, including: (i) detect the presence of the depleted or discharged battery connected between the positive and negative battery connectors; (ii) detect the proper polarity of a depleted or discharged battery when connected between the positive and negative battery terminal connectors; and (iii) switch on power from the power supply to the depleted or discharged battery only when both the presence of the depleted or discharged battery connected between the positive and negative battery terminal connectors is detected and a proper polarity connection between the positive and negative battery terminal connectors and the positive and negative battery terminals is detected”.

Response to Arguments
Applicant’s arguments, see remarks, filed 12/27/2021, with respect to claims 24-27,29-77 have been fully considered and are persuasive.  The previous art rejections have been withdrawn in view of the amendments. However, new rejection under 112(b) has been made in view of the amendments made to claim 31.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 25, 2022